DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Disrud U.S. Patent No. 5,501,318.
Claim 1, Disrud teaches a method for aligning rectangular packaging boxes 18, comprising the steps of: conveying packaging boxes 18 along a transport path in a conveying direction 19 by means of a conveying device Fig. 1, wherein the conveying device comprises a first conveying unit 11 and a second conveying unit 21 opposite the first conveying unit 11, wherein the first conveying unit 11 and the second conveying unit 21 define the transport path, wherein the first conveying unit 11 and the second 
Claim 2, Disrud teaches the at least one stop element 23 comprises a plurality of stop elements 23, wherein the step of aligning each packaging box 18 comprises aligning each packaging box 18 of the conveyed packaging boxes by means of the plurality of stop elements 23, and wherein the step of moving the at least one stop element 23 
Claim 3, Disrud teaches stop sites of the plurality of stop elements 23, against which each packaging box 18 comes to rest, define a plane, which is perpendicular to the conveying direction Fig. 1.
Claim 4, Disrud teaches at least a first stop element 23 and a second stop element 23 of the plurality of stop elements 23 are arranged on one side of the transport path, and at least a third stop element 23 and a fourth stop element 23 of the plurality of stop elements 23 are arranged on a side of the transport path opposite the first and second stop elements 13 in a direction transverse to the conveying direction Fig. 1.
Claim 5, Disrud teaches the step of moving the at least one stop element 23 out of the first position and into a second position comprises pivoting the at least one stop element 23 around a pivot axis between the first and second positions C5 L5-50.
Claim 6, Disrud teaches a shaft 47,48 is provided, which extends transversely to the conveying direction and defines the pivot axis, wherein the at least one stop element 23 is arranged on the shaft 47,48 Fig. 4 C8 L55-67.
Claim 7, Disrud teaches the shaft 47,48 is driven by means of a drive 13.
Claim 9, Disrud teaches the first conveying unit 11 and the second conveying unit 21 hold the packaging boxes 18 between them by frictional contact C4 L45-65.
Claim 15, Disrud teaches a device for aligning rectangular packaging boxes 18 comprising: a conveying device Fig. 1, which comprises a first conveying unit 11 and a second conveying unit 21 opposite the first conveying unit 11, wherein the first conveying unit 11 and the second conveying unit 21 define a transport path of the 
Claim 16, Disrud teaches the plurality of stop elements 23 are coupled in such a way via 46 that the stop elements 23 can be moved simultaneously out of their first position and into their second position, and wherein stop sites of the plurality of stop elements 23, against which the packaging box 18 comes to rest, define a plane, which is perpendicular to the conveying direction Fig. 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Disrud U.S. Patent No. 5,501,318 in view of van de Loecht U.S. Patent No. 9,079,724.
Claim 8, Disrud does not teach as van de Loecht teaches the first and second conveying units 11,12,30C are synchronously and continuously driven C5 L20-30. It would be obvious to one of ordinary skill to use the control configuration of van de Loecht into the invention of Disrud to explain additional control and order of the transport.
Claim 10, Disrud does not teach as van de Loecht teaches the conveying device 100 conveys the packaging boxes at a speed of at least 30 m/min C4 L1-30. It would be obvious to one of ordinary skill to use the control configuration of van de Loecht into the invention of Disrud to explain additional control and order of the transport.
Claim 11, Disrud does not teach as van de Loecht teaches the conveying device conveys the packaging boxes at a speed of at least 60 m/min C4 L1-30. It would be obvious to one of ordinary skill to use the control configuration of van de Loecht into the invention of Disrud to explain additional control and order of the transport.
s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Disrud U.S. Patent No. 5,501,318 in view of Risley U.S. Patent No. 7,726,461.
Claim 12, Disrud does not teach as Risley teaches the step of applying an identifier to each packaging box O after the packaging box has been aligned C6 L55-67. It would be obvious to one of ordinary skill to use the configuration of Risley into the invention of Disrud for additional control.
Claim 13, Disrud does not teach as Risley teaches the identifier is an adhesive label, which is applied in such a way that it extends from a first side of the packaging box O around an edge of the packaging box and onto a second side of the packaging box O C6 L55-67. It would be obvious to one of ordinary skill to use the configuration of Risley into the invention of Disrud for additional control.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Disrud U.S. Patent No. 5,501,318 in view of Pressler U.S. Patent No. 8,109,384.
Claim 14, Disrud does not teach as Pressler teaches detecting a packaging box approaching the at least one stop element 52 by means of a sensor 74; transmitting a signal 75 to a control unit 78 when the sensor 74 detects an approaching packaging box 16,17; and initiating the movement of the at least one stop element 52 into the first position by means of the control unit 78 when the control unit 78 has received the signal 75; wherein moving the at least one stop element 52 from the first position into the second position is initiated by the control unit 78 as soon as a predetermined threshold is reached C3 L30-60. It would be obvious to one of ordinary skill to use the stop arrangement of Pressler into the invention of Disrud for additional control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS